DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2. 	Applicant's election without traverse of the Group 1, claims 1-8 in the reply filed on 06/21/2021 is acknowledged. 
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/21/2021.


 				Claim Rejections - 35 USC § 101
3. 	35 U.S.C. 101 reads as follows:
 	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
4. 	Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Independent claim 1 is directed to a non-transitory computer-readable storage media having instructions executed by one or more processors. These 
	Independent claim 1 recites: 
 	receive a request to hold a meeting in a building; retrieve user preferences associated with an attendee of the meeting; 
 	dynamically determine meeting parameters associated with the meeting based on the request and the user preferences; 
 	identify one or more meeting parameters that deviate from the request or the user preferences; and 
transmit a notification indicating the identified one or more meeting parameters..
	The steps or functions of “receive”, “determine”, “identify” and “transmit”, as drafted are directed to a process that under its reasonable interpretation covers performance of the steps in the mind but for the recitation of a generic processor. Other than the recitation of "one or more processors”, nothing in the claimed steps precludes the step from practically being performed in the mind. 
The claims do not recite additional elements that are sufficient to amount to significantly more than the abstract idea. The claims recite the additional elements of a  processor. This is a mere nominal recitation of a generic processor that does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. (Judicial Exception recited - Yes - mental process).

The claim does not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claim does not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims do no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea (MPEP 2106.05(e)). The recited generic computer processor is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (Integrated into a Practical Application -No).

	Further, Applicant's specification (i.e., Paragraphs 0062-0063) discloses that the claimed elements directed to a processor, at best merely comprise generic computer hardware which is commercially available. The claimed method steps do not contain structures to provide a significantly more than the abstract idea.  
	The dependent claims 2-8 do not cure the above stated deficiencies, and in particular, the dependent claims further narrow the abstract idea without reciting additional elements that integrate the exception into a practical application of the exception or providing significantly more than the abstract idea. Since there are no elements or ordered combination of elements that amount to significantly more than the judicial exception, the claims are not eligible subject matter under 35 USC §101. Thus, viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. Therefore, the dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


			Claim Rejections - 35 USC§ 102 
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless -
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
5. 	Claim 1-2, 3-4 and 7-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goldsmith et al (US Application No. 2017/0372271 herein Goldsmith).
Goldsmith teaches receiving a request to hold a meeting in a building [Paragraph 0103]; retrieve user preferences associated with an attendee of the meeting [Paragraph 0104]; dynamically determine meeting parameters associated with the meeting based on the request and the user preferences [Paragraph 0121]; identify one or more meeting parameters that deviate from the request or the user preferences [Paragraph 0134], and transmit a notification indicating the identified one or more meeting parameters [Paragraphs 0123 and 0125].
Regarding claim 2, Goldsmith teaches further teaches the one or more non-transitory computer-readable storage media of claim 1, wherein the request includes meeting attendees and wherein the one or more meeting parameters that deviate include one or more of the meeting attendees that cannot attend the meeting [Paragraph 0100].
	Regarding claim 7, Goldsmith teaches further wherein the request includes meeting attendees, wherein the available attendees are a subset of the meeting attendees and wherein the notification is transmitted in response to comparing a number of the available attendees to a number of the meeting attendees [Paragraphs 0053 and 0056]. 	 Regarding claim 8, Goldsmith teaches further the one or more non-transitory computer-readable storage media of claim 1, wherein the computing device dynamically determines second meeting parameters in response to the attendee responding to the transmitted notification [Paragraphs 0068 and 0074].

 				Claim Rejections - 35 USC§ 103 
6.  	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
	a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the 
	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
	1.	Determining the scope and contents of the prior art.
	2.	Ascertaining the differences between the prior art and the claims at issue.
	3.	Resolving the level of ordinary skill in the pertinent art.
	4.	Considering objective evidence present in the application indicating
                      obviousness or nonobviousness.
7.  	Claims 5 and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Goldsmith et al (US Application No. 2017/0372271 herein Goldsmith) in view of Norton et al (US Publication No. 20110184943 A1)
Regarding claim 5,  	Goldsmith fails to teach but Norton teaches the one or more non-transitory computer-readable storage media of claim 4, wherein the user preferences include a preferred conference room and wherein the one or more meeting parameters that deviate include the conference room, wherein the conference room is different than the preferred conference room. Note Paragraphs 0101 and 0177 of Norton. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosures of Goldsmith to include the teachings of Norton with the motivation for assisting a user in 
Conclusion
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMAIN JEANTY whose telephone number is (571)272-6732.  The examiner can normally be reached on M-F 9AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew S Gart can be reached on 571 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROMAIN JEANTY/Primary Examiner, Art Unit 3623                                                                                                                                                                                             
September 10, 2021